Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Mimms appeals the district court’s order denying his motion for a writ of audita querela, pursuant to the All Writs Act, 28 U.S.C. § 1651(a) (2006). We have reviewed the record and find no reversible error. Accordingly, we deny Mimms’ motion for a transcript at Government expense and affirm the district court’s order. See United States v. Mimms, No. 7:99-cr-00048-JCT, 2009 WL 700415 (W.D.Va. March 17, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.